                 IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF WISCONSIN



  DANIEL CAVEGN,

                 Plaintiff,

         V.                                         Case No. 18-cv-42

  NANCY A. BERRYHILL,
  Acting Commissioner of Social
  Security,

                 Defendant.

                                       ORDER


       This matter coming before the Court on the parties' Stipulation For

Attorney Fees Under the Equal Access to Justice Act, and the Court, being duly

advised, it is hereby ordered that:

       Plaintiff be awarded $7,000.20 (seven thousand dollars and twenty cents)

in fees and $0.00 (zero dollars and zero cents) in costs under the Equal Access to

Justice Act ("BAJA"), 28 U.S.C. § 2412(d). This award of attorney fees will fully

satisfy any and all of Plaintiff's claims for fees, costs, and expenses under 28

U.S.C. § 2412. After the Court enters this award, if counsel for Defendant can

verify that Plaintiff owes no pre-existing debt subject to offset, Defendant will

direct that the award be made payable to Plaintiff's attorney.

       SO ORDERED this        j671f day of //O'Vfklt~     2018.
                                                     t!f-=P- ~,._.
